People v Nelson (2016 NY Slip Op 01703)





People v Nelson


2016 NY Slip Op 01703


Decided on March 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-06481
 (Ind. No. 1967/11)

[*1]The People of the State of New York, respondent,
vLeRoy M. Nelson, appellant.


Arza Feldman, Uniondale, NY (Steven A. Feldman of counsel), for appellant.
Madeline Singas, District Attorney, Mineola, NY (Jason R. Richards and Joseph Mogelnicki of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered June 7, 2013, convicting him of robbery in the first degree (three counts) and criminal mischief in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's knowing, voluntary, and intelligent waiver of his right to appeal forecloses appellate review of his challenge to the hearing court's suppression determination (see People v Kemp, 94 NY2d 831; People v Sanchez, 122 AD3d 778; People v Kidd, 100 AD3d 779), as well as his contention that he was precluded from writing notes to counsel during the suppression hearing because he was handcuffed (cf. People v Scott, 31 AD3d 816; People v Wolmart, 5 AD3d 706).
In addition, by pleading guilty, the defendant forfeited his right to seek review of any alleged Brady violation (see Brady v Maryland, 373 US 83; People v Huggins, 105 AD3d 760; People v Phillips, 30 AD3d 621; People v Knickerbocker, 230 AD2d 753).
MASTRO, J.P., CHAMBERS, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court